On Petition for Rehearing.
Watson, P. J.
6. The opinion herein, so far as it is held that an ordinance regulating the running of trains within the corporate limits of a city was not intended to regulate such running except on highway crossings, is hereby withdrawn, and the opinion is modified so as to hold that a city ordinance for the regulation of the running of trains within the corporate limits of a city applies to all points within such corporate limits. The language of the ordinance admits of no construction. .It is plain aná unambiguous. The cases inadvertently followed and cited do not, on further examination, commend themselves, and we therefore decline to adhere to them.
An ordinance of this character may not be disregarded' at any place within the corporate limits to which it is made to apply. Pittsburgh, etc., R. Co. v. Moore (1899), 152 Ind. 345, 44 L. R. A. 638; Baltimore, etc., R. Co. v. Peterson (1901), 156 Ind. 364; Whitson v. City of Franklin (1870), 34 Ind. 392; Chicago, etc., R. Co. v. Lawrence (1907), 169 Ind. 319. The facts found are not, therefore, sufficient to overcome the general verdict as based upon the fifth paragraph of complaint.
11. The averments, which appellant relies on as being sufficient to show knowledge by appellee of appellant’s danger, are not direct and positive, as required by the rules of pleading. Whether the circumstances set out, if proved, would justify a finding of knowledge, under appropriate averments, is a question of fact.
*50412. *503Contributory negligence is a matter of conduct. Whether *504appellant was guilty of such negligence in failing to use the viaduct in its then condition, and in failing to avoid the train by which she was run down, were also questions of fact.
Leave is given to amend the pleadings if so desired, and the petition for rehearing is overruled.